DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments filed 12/17/2021
The amendments correct the previous informalities, and therefore the previous objection is withdrawn.
The amendments to the claims substantially change the scope of the claims, necessitating new consideration:
The amendments to claims 1-18 overcome the previous prior art rejections of record and are found to be allowable for the reasons below (see Allowable subject matter).
	The amendments to claims 19-20 are seen to be further read on by Davis (US 99093206) and Davis in view of Busch (US 7793987), as presented in the new rejections below. Contrary to the applicant’s arguments, Davis (FIGs 3a with 3f-g variants) is shown with feature 378, 388 (378, 388 are sleeve-like and function as an annular bearing, and therefore seen to read on a “bushing”) that spaces (read on “maintain a fixed distance between”) the sections.
As the previous rejections have either been withdrawn or dramatically altered, the applicant’s arguments regarding all other previous art rejections have been considered but are moot as they do not apply to the current rejections. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 9093206).
Regarding claim 19, Davis (FIGs 3a w/ FIG 3f-g variant applied thereto; portions referred herebetween embodiments and claims are seen to be analogous) discloses “A water delivery device comprising: 
a first conduit section (380, 384) and 
a second conduit section (370, 374) rotatably coupled (rotation capability in Column 15 lines 15-32) to the first conduit section by a magnetic joint (374, 384, 314, 334) ; 
wherein the magnetic joint includes a first plurality of magnets (334) spaced annularly apart from each other on the first conduit section (see FIG 3a), and a second plurality of magnets (314) spaced annularly apart from each other on the second conduit section (see FIG 3a), and a bushing (378, 388 are sleeve-like and function as an annular bearing, and therefore seen to read on a “bushing”) between the first plurality of magnets and the second plurality of magnets (see FIG 3g) configured to maintain a fixed distance between the first conduit section and the second conduit section (see FIG 3g); and 
wherein the first plurality of magnets and the second plurality of magnets cooperatively define a plurality of rotational positions (rotation capability in Column 15 lines 15-32; there are at least two rotational positions, further evidenced in claim 2) between the first conduit section and the second conduit section.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Brodeur (US 7909636).

Regarding claim 20, Davis further discloses “wherein the first conduit section and the second conduit section each have a length that defines a longitudinal axis (vertical dimension in FIG 3f-g)…” 
Davis is silent regarding “and wherein the first conduit section has an angled interface with the second conduit section such that rotation of the second conduit section relative to the first conduit section results in changing a relative angular orientation of the longitudinal axes.” Instead, both sections are straight.
However, Brodeur (FIGs 1-5b) teaches first (assembly of 12) and second (assembly of 30) conduit sections rotatably coupled (Column 8 lines 42-51) by a … joint in a manner analogous to Davis, the first conduit section having an angled interface (14) such that a rotation of the second conduit section relative to the first conduit section (Column 2 lines 42-51, see FIGs 5a-b).
Therefore it would have been obvious, at the time of filing, to modify the joint interface of Davis with “and wherein the first conduit section has an angled interface with the second conduit section such that rotation of the second conduit section relative to the first conduit section results in changing a relative angular orientation of the longitudinal axes”, as taught by Brodeur, to provide the additional feature of allowing the components adjustability to direct the device to different orientations, increasing adaptability. 

Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1 and 13, none of the art discloses the shared limitation of “wherein the magnetic joint permits rotation of the first conduit section relative to the second conduit section and prevents axial movement of the first conduit section relative to the second conduit section during rotation” in the context of the claim.
	Davis as relied upon (FIGs 3+) does not disclose this feature as rotation of the joint would cause the sections to axially separate (from the repelling force) and there is no structure preventing separation. 

Brodeur allows rotation (FIGs 5a-5b) (when 34 is disengaged in FIG 1B) and prevents axial movement (when 34 is engaged in FIG 2b) at separate times, but does not “prevent axial movement of the first conduit section relative to the second conduit section during rotation”.  
Gutierrez-Lemini (US 20110012343) is also close prior art with respect to the claims as the magnetic joints can pivot (see FIGs 6-7). However, the joint allows limited amounts of axial movement (see relative positions of 104, 105), and therefore does not prevent axial movement.
	Long (WO 2015010251A1, cited by applicant with translation) teaches this limitation in isolation, but is silent regarding magnets or any associated magnetic components thereof.
	It would not be obvious to combine any of the references above to meet the limitation without impermissible hindsight reasoning.
	Claims 2-12 and 14-18 are also allowed by virtue of their dependency on claims 1 and 13.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.